Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgements
2.	Claims 1-47, are pending.
3.	Claims 1-33, are cancelled, therefore
4.	Claims 34-47, are examined on the merits.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 34 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 13 of U.S. Patent No. 10565388 (Schonfeld et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because as analyzed in the attached table below.

Patent. No 10565388
Present Application:
16/734,220
Examiner’s Notes
1. A method for use by a media server for allocating access to a first digital media portion of a digital media file stored in the media server to a first user and a second digital media portion of the digital media file to a second user, where the first digital media portion includes a first number of frames from the digital media file, the second digital media portion includes a second number of frames from the digital media file, and the first number of frames of the first digital media portion and the second number of frames of the second digital media portion of the digital media file are mutually exclusive, the method comprising: 
   obtaining, using a hardware processor of the media server, the digital media file and an associated primary license authorizing a number of secondary licenses from an originating license server;

Claims 1-33 (Cancelled) 
Claim 34 (New):
   A method for use by a media server for allocating access to a digital media file to a plurality of users, the method comprising:


















   

   obtaining, using a hardware processor of the media server and from an originating license server, a first primary license authorizing the media server to grant a first number of first secondary licenses for the digital media file;
The essential part of this preamble is identical since it is about a media server for allocating access to a digital media file to a plurality of users, the method comprising:



















This limitation is practically the same as a first primary license authorizing the media server to grant a first number of first secondary licenses for the digital media file of the present application is same as an associated primary license authorizing a number of secondary licenses from an originating license server of the patent

   receiving, using the hardware processor of the media server, a first request for access to the digital media file from a first client system of the first user over a communications network;

   determining, using the hardware processor of the media server, a first secondary license based on the primary license and the first request for access to the digital media file from the first client system of the first user; 

   providing, using the hardware processor of the media server, a first temporary license key to the first user for making use of the first secondary license, the first temporary license key providing access to the first digital media portion of the digital media file; 

   copying or streaming, using the hardware processor of the media server, the first digital media portion obtained from the digital media file to the first client system over the communications network, in response to the first request from the first client system of the first user and provision of the first temporary license key;
 
   receiving, using the hardware processor of the media server, a second request for access to the digital media file from a second client system of the second user over the communications network;
 
   determining, using the hardware processor of the media server and in response to the second request, whether the number of secondary licenses is reached;
 

   
   requesting, using the hardware processor of the media server, a second primary license for the media file from the originating license server, in response to determining that the number of secondary licenses is reached; 

   






   obtaining, using the hardware processor of the media server, the second primary license from the originating license server, in response to requesting the second primary license from the originating license server, wherein the first primary license and the second primary license authorize concurrent use of the digital media file by the media server for responding to the first request and the second request for access to the digital media file, thereby eliminating a need for storing another copy of the digital media file in the media server; 

determining, using the hardware processor of the media server, a second secondary license based on the second primary license and the second request for access to the second digital media portion of the digital media file from the second client system of the second user;
 
   providing, using the hardware processor of the media server, a second temporary license key to the second user for making use of the second secondary license, the second temporary license key providing access to the second digital media portion of the digital media file concurrent with the first temporary license key providing access to the first digital media portion of the digital media file; and
 
   copying or streaming, using the hardware processor of the media server, the second digital media portion obtained from the digital media file to the second client system over the communications network, in response to the second request from the second client system of the second user and provision of the second temporary license key, concurrently with copying or streaming, at least in part, the first digital media portion obtained from the digital media file to the first client system over the communications network.
   receiving, using the hardware processor of the media server, a request for access to the digital media file from a first client system of a first user of the plurality of users over a communications network;















































determining, using the hardware processor of the media server and in response to the request, whether the first number of first secondary licenses of the first primary license is reached;


requesting, using the hardware processor of the media server, a second primary license for the media file from the originating license server, in response to determining that the first number of first secondary licenses of the first primary license is reached, the second primary license authorizing the media server to grant a second number of second secondary licenses for the digital media file;


   obtaining, using the hardware processor of the media server, the second primary license from the originating license server, in response to requesting the second primary license from the originating license server, wherein each of the first primary license and the second primary license authorizes granting concurrent access to the digital media file by the media server to two or more of the plurality of users, thereby eliminating a need for storing another copy of the digital media file in the media server; and

































   copying or streaming, using the hardware processor of the media server, the digital media file to the first client system over the communications network based on one of the second secondary licenses, in response to the request from the first client system of the first user, concurrently with copying or streaming, at least in part, the digital media file to a second client system of a second user of the plurality of users over the communications network based on another one of the second secondary licenses.
Essentially the same






















































Essentially the same because the hardware processor of the media server and in response to the request whether the request is the first or second request 



As indicated above a second primary license for the media file from the originating license server is requested based on if the primary or secondary licensed is reached. This is predicated on which secondary license is referenced, as it is not clear if it is the first secondary licenses or the second secondary licenses





Essentially the same


 

















































 Essentially the same as the hardware processor of the  media server is 
copying or streaming the medial file concurrently to the first and second client systems.



Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 34-47, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
9.	In the instant case, claims 34-40, are directed to a method, claims 41-47 are directed to a media server. Therefore, these claims fall within the four statutory categories of invention. 
10.	The claim(s) are directed to licensing portions of a media file to plurality of users, which is an abstract idea. Specifically, the claims recite the steps of “obtaining... from an originating license... a first primary license authorizing... to grant a first number of first secondary...; receiving... a request for access to the... from a first client... of a first user of the plurality of users...; determining... whether the first number of first secondary licenses of the first primary license is reached; requesting... a second primary license for the media file from the originating license... in response to determining that the first number of first secondary licenses of the first primary license is reached... authorizing...; obtaining... the second primary license from the originating license... in response to requesting the second primary license from the originating license... granting concurrent access to the... two or more of the plurality of users...; ...copying or streaming... file to the first client... based on one of the second secondary licenses, in response to the request from the first client... of the first user, concurrently with copying or streaming, at least in part, the... file to a second client system of a second user of the plurality of users... ” which is a fundamental economics practice and therefore fall within “Certain methods of organizing human activity” groupings of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve obtaining licenses for a media file from a media server through a request from various users who want to consume the digital media file, have a secondary set of licenses issued when the first set of license limit/threshold is reached, copy or stream the digital media file when the digital media file is received, which is a form of commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
11.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a media server”, “a hardware processor”, “a license server”, “a first client system”, “a second client system”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
12.	With respect to the “communication network” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
13.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of “a media server”, “a hardware processor”, “a license server”, “a first client system”, “a second client system”, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of licensing portions of a media file to plurality of users. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
14.	Dependent claims 35-40 and 42-47, further describe the abstract idea of performs the steps or functions of licensing portions of a media file to plurality of users. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 



Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Gilliam et al., (US 2004/0267552 A1) – System and method for Controlling Rights Expressions by Stakeholders of an Item.
2)	Li et al., (US 2006/0050697 A1) – Random access read/write media format for an on-demand distributed streaming system.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685